1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number: ________________

 3 Filing Date: February 12, 2019

 4 NO. A-1-CA-34919

 5 TEXASFILE LLC,

 6         Plaintiff-Appellant,

 7 v.

 8   BOARD OF COUNTY COMMISSIONERS
 9   OF THE COUNTY OF LEA AND KEITH
10   MANES, IN HIS CAPACITY
11   AS LEA COUNTY CLERK AND
12   CUSTODIAN OF PUBLIC PROPERTY
13   RECORDS,

14         Defendants-Appellees.

15 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
16 Lisa B. Riley, District Judge

17   Peifer, Hanson & Mullins, P.A.
18   Gregory P. Williams
19   Charles R. Peifer
20   Albuquerque, NM

21 for Appellant

22   YLAW, P.C.
23   Robert W. Becker
24   April D. White
25   Sean E. Garrett
26   Albuquerque, NM
 1 Miller Stratvert, P.A.
 2 Virginia Anderman
 3 Albuquerque, NM

 4 for Appellees

 5 InAccord, P.C.
 6 Daniel A. Ivey-Soto, NMAC Special Counsel
 7 Albuquerque, NM

 8   New Mexico Association of Counties
 9   Grace Philips, General Counsel
10   Brandon Huss, Associate Counsel
11   Santa Fe, NM

12 for Amicus Curiae New Mexico Association of Counties
                                        OPINION

 1 ATTREP,                                                                       Judge.

 2   {1}   After numerous exchanges, Plaintiff TexasFile, LLC (TexasFile) and

 3 Defendant Lea County (the County), through its county clerk, failed to agree on a

 4 method or fee for fulfilling TexasFile’s public records request for electronic copies

 5 of all the County’s real property records and associated indexes. TexasFile filed a

 6 lawsuit, alleging that the fee set by the County was unreasonable and amounted to

 7 a denial of its records request. TexasFile asserted claims under the Inspection of

 8 Public Records Act (IPRA), NMSA 1978, §§ 14-2-1 to -12 (1947, as amended

 9 through 2018), the Public Records Act, NMSA 1978, §§ 14-3-1 to -23 (1959, as

10 amended through 2015), and the Recording Act, NMSA 1978, §§ 14-8-1 to -17

11 (1855-56, as amended through 2017). The County moved to dismiss the complaint.

12 The district court granted the motion on the grounds that (1) TexasFile failed to

13 state a claim upon which relief could be granted under IPRA because its records

14 request had not been denied, and (2) neither the Public Records Act nor the

15 Recording Act provided TexasFile a private right of action. We conclude that the

16 Recording Act’s production provisions governed the County’s obligation with

17 respect to the records request at issue in this case and that the complaint failed to

18 allege any violation of that act. Therefore, we affirm the district court’s dismissal

19 of TexasFile’s complaint, albeit on different grounds.
 1 BACKGROUND

 2   {2}   The relevant facts for purposes of this appeal are undisputed and drawn from

 3 the complaint. TexasFile is a Texas-based commercial entity that provides

 4 customers online access, for a fee, to real property records from Texas and other

 5 states. In October 2013, TexasFile submitted an IPRA request to the County for

 6 “an electronic copy of all Lea County real property image and index records that

 7 are maintained in digital form by or on behalf of Lea County.” The County

 8 responded a few days later, explaining that it could “not provide digital copies of

 9 [its] records,” but that it had “computers and printers available for public use” at a

10 price of 50 cents per page. Further, hard copies of the “indexing records” could be

11 purchased “at a price per record of $.03 and a set[-]up fee of $15.00,” with the

12 charges per year averaging between “$1,100.00 and $1,600.00.”

13   {3}   Unsatisfied with obtaining the requested information in the form proposed

14 by the County, TexasFile replied to the County’s response several months later

15 renewing its request for electronic production. TexasFile noted that a provision in

16 IPRA requires records custodians to provide public records in electronic form

17 when the records are specifically requested in electronic form and “available” in

18 that form. TexasFile asserted that the County’s records “were plainly available”

19 electronically, given that the records were accessible on computer terminals at the

20 County’s offices. The County responded that Section 14-8-9.1 (2011) of the

                                             2
 1 Recording Act requires that counties redact certain “protected personal identifier

 2 information” before third parties may “digitiz[e] or purchas[e]” records that would

 3 otherwise reveal that information. Based on that requirement, and because its

 4 records had apparently not yet been redacted, the County advised, “we do not

 5 provide digital copies of our records.” The County reiterated that it made

 6 computers and printers available to the public during normal business hours, and it

 7 charged a copy fee of 50 cents per page. The County added that before leaving its

 8 offices, any copy “must be inspected for protected personal identifier information,”

 9 so that redactions could be made as necessary.

10   {4}   TexasFile replied, contending that Section 14-8-9.1(C) (2011) of the

11 Recording Act required the County to make redactions before digitizing records,

12 and asserting that electronic images should be available to TexasFile. The County

13 responded again, explaining that because it did not have a practice of providing

14 electronic images, it was looking at “options and investigating pricing.” After a

15 meeting of the board of county commissioners, the County offered to compile and

16 produce its records in electronic form under the following terms. The County

17 would charge “25 cents per image (page), $100 set[-]up fee plus the cost of the

18 [media] used to convey the records.” Any employee time expended in excess of

19 four hours would be charged at $25 per hour. The County reported that a rough

20 estimate of the cost of the records spanning the period from July 1, 2011, to May

                                            3
 1 2014, “would be around $40,000,” plus approximately “$7,000” for the associated

 2 index. TexasFile, questioning these estimates, asked the County how it “had

 3 arrived at a price of 25 cents per image.” After reiterating this request several times

 4 and receiving no substantive response, TexasFile concluded that the County had

 5 “refused to reconsider the 25-cents-per-image fee.”

 6   {5}   TexasFile then filed its lawsuit in district court, alleging the County’s fee

 7 demand “for electronic copies of . . . real property records [was] unreasonable,”

 8 based on “reasonable fee” provisions appearing in IPRA, the Public Records Act,

 9 and the Recording Act. TexasFile’s prayer for relief included a request for a

10 declaratory judgment, “declaring [the County’s] quoted fees for electronic copies

11 of Lea County’s real property records unreasonable as a matter of law.” The

12 County moved to dismiss. The County contended that TexasFile had no cause of

13 action under IPRA because IPRA provides a private cause of action only to those

14 parties whose requests for inspection have been “denied,” see § 14-2-12(A)(2), and

15 TexasFile’s request was never denied, as the County at all times made clear the

16 records were available for inspection at its offices. The County further maintained

17 that neither the Public Records Act nor the Recording Act provided TexasFile a

18 private right of action. The district court embraced the County’s positions, granted

19 the County’s motion, and dismissed TexasFile’s complaint with prejudice. The




                                              4
 1 court also denied TexasFile’s motion for leave to amend its complaint to seek a

 2 writ of mandamus under IPRA, Section 14-2-12(B).

 3   {6}   TexasFile’s principal argument on appeal is that the district court erred in

 4 concluding the complaint failed to allege a “denial,” as required for private party

 5 enforcement under IPRA, Section 14-2-12(A). In short, TexasFile interprets

 6 IPRA’s enforcement provision to allow requesters to bring actions in scenarios

 7 where custodians impose unreasonably high fees, and because TexasFile alleged

 8 facts supporting a claim of an unreasonably high fee here, the district court erred in

 9 dismissing its IPRA cause of action. TexasFile adds that, even if we decline to

10 adopt its proposed interpretation of IPRA, we should recognize implied private

11 rights of action under the Public Records Act and the Recording Act.

12   {7}   The County responds that TexasFile does not have standing to sue under

13 IPRA because its request has not been denied and only the Attorney General or a

14 local district attorney has standing to bring an IPRA enforcement action not

15 involving a denial. See § 14-2-12(A). The County, along with amicus curiae (New

16 Mexico Association of Counties), next argues that the County’s obligation to

17 respond to TexasFile’s records request is defined by the Recording Act, as the

18 more specific act, rather than IPRA or the Public Records Act. Because the

19 Recording Act does not require electronic production and permits the County to

20 charge up to $1.00 per page, the County argues that TexasFile’s complaint fails to

                                             5
 1 state a claim. The County adds that the Public Records Act and the Recording Act

 2 contain no expressions of legislative intent to create implied private rights of

 3 action.

 4 DISCUSSION

 5   {8}   IPRA and the Recording Act impose competing obligations on the County to

 6 respond to TexasFile’s request, and thus we are called on to resolve this conflict.

 7 We conclude that the Recording Act, as the more specific statute, governed the

 8 County’s production obligation with respect to TexasFile’s records request.

 9 Because the Recording Act imposes no requirement on the County to produce its

10 documents electronically, we need not determine whether the County’s quoted fee

11 for the electronic production was unreasonable or whether the quoted fee amounts

12 to a denial under IPRA. We further conclude that TexasFile’s complaint fails to

13 allege a violation of the production obligations set forth in the Recording Act, and

14 thus we need not decide whether the Recording Act creates a private right of

15 action. Accordingly, we affirm the district court’s dismissal of TexasFile’s

16 complaint for failure to state a claim upon which relief can be granted.

17 I.      Standard of Review

18   {9}   We review dismissals under Rule 1-012(B)(6) NMRA de novo. See

19 Wolinsky v. N.M. Corr. Dep’t, 2018-NMCA-071, ¶ 3, 429 P.3d 991, cert. denied,

20 2018-NMCERT-___ (No. S-1-SC-37287, Oct. 26, 2018). A dismissal for failure to

                                             6
 1 state a claim is warranted only when it appears a claimant cannot recover on any

 2 version of facts provable under the claim. See Valdez v. State, 2002-NMSC-028,

 3 ¶ 4, 132 N.M. 667, 54 P.3d 71. In reviewing these dismissals, we accept as true all

 4 well-pleaded factual allegations in the complaint and we resolve any doubts in

 5 favor of the complaint’s sufficiency. Id. We review de novo the underlying

 6 questions of statutory interpretation and application of the relevant statutory

 7 provisions to the facts alleged. See Crutchfield v. N.M. Dep’t of Taxation &

 8 Revenue, 2005-NMCA-022, ¶ 16, 137 N.M. 26, 106 P.3d 1273.

 9   {10}   Where, as here, we consider a ground for affirming not relied upon by or

10 presented to the district court, we may affirm as long as application of the new

11 ground does not require us to look beyond the factual allegations raised and

12 considered in the district court and it would not be unfair to the appellant. See

13 Freeman v. Fairchild, 2018-NMSC-023, ¶ 30, 416 P.3d 264; Wild Horse

14 Observers Ass’n, Inc. v. N.M. Livestock Bd., 2016-NMCA-001, ¶ 29, 363 P.3d

15 1222. Our Supreme Court has explained that an appellee generally need not

16 preserve any specific issues for review and may offer even unpreserved grounds

17 for affirmance on appeal. See Cordova v. World Fin. Corp. of N.M., 2009-NMSC-

18 021, ¶ 18, 146 N.M. 256, 208 P.3d 901. Thus, we “routinely affirm district court

19 rulings on purely legal issues where the record allows, even when the district court

20 relied on different reasoning, and when the court did not consider the issue at all.”

                                             7
 1 Morris v. Brandenburg, 2015-NMCA-100, ¶ 141, 356 P.3d 564, aff’d, 2016-

 2 NMSC-027, 376 P.3d 836. Additionally, we are less likely to find unfairness where

 3 an argument is raised in the appellate briefs, as it was here, and the appellant has

 4 an opportunity to respond, even where the appellant declines the opportunity. See

 5 Cordova, 2009-NMSC-021, ¶ 19.

 6 II.      Relevant Statutory Provisions

 7 A.       The Public Records Act Is Not at Issue

 8   {11}   In its complaint, TexasFile asserted a separate claim under the Public

 9 Records Act, relying specifically on Section 14-3-18(E). This section directs, in

10 relevant part, that “[a] county or municipality that has inserted data in a computer

11 database shall authorize an electronic copy to be made of the computer database

12 . . . if the person agrees to pay a reasonable fee.” Section 14-3-18(E) (emphasis

13 added). Now on appeal, TexasFile abandons this position—unequivocally

14 maintaining that “Section 14-3-18 of the Public Records Act is not applicable at

15 all because it applies only to a ‘computer database.’ TexasFile did not request a

16 ‘computer database’; instead, its request was for ‘Lea County real property image

17 and index records.’ ” (Emphasis added.) Further, the County does not assert that

18 the Public Records Act’s county database provision in Section 14-3-18 should

19 apply in this case. In sum, neither party has relied on Section 14-3-18 of the Public

20 Records Act as governing the County’s obligation in this case, and thus we give no

                                             8
 1 further consideration to that possibility here. See Roselli v. Rio Cmtys. Serv.

 2 Station, Inc., 1990-NMSC-018, ¶ 10, 109 N.M. 509, 787 P.2d 428 (concluding that

 3 claims not raised on appeal are abandoned); Titus v. City of Albuquerque, 2011-

 4 NMCA-038, ¶ 30, 149 N.M. 556, 252 P.3d 780 (“This Court has no duty to review

 5 an argument that is not adequately developed.”).

 6 B.       IPRA and the Recording Act

 7   {12}   IPRA and the Recording Act establish statutory schemes with distinct scopes

 8 and objectives. IPRA creates a records inspection scheme of general application,

 9 granting, with various exceptions, to “every person . . . a right to inspect public

10 records of this state.” Section 14-2-1(A). Our Legislature has explained that

11 IPRA’s purpose is to ensure that “all persons are entitled to the greatest possible

12 information regarding the affairs of government and the official acts of public

13 officers and employees.” Section 14-2-5. Of particular relevance here, IPRA

14 requires that “[a] custodian shall provide a copy of a public record in electronic

15 format if the public record is available in electronic format and an electronic copy

16 is specifically requested.” Section 14-2-9(B). IPRA’s fee provisions provide that a

17 custodian:

18                (1) may charge reasonable fees for copying the public
19          records, unless a different fee is otherwise prescribed by law;

20                (2) shall not charge fees in excess of one dollar ($1.00) per
21          printed page for documents eleven inches by seventeen inches in size
22          or smaller;
                                             9
 1                (3) may charge the actual costs associated with downloading
 2          copies of public records to a computer disk or storage device,
 3          including the actual cost of the computer disk or storage device;

 4                (4) may charge the actual costs associated with transmitting
 5          copies of public records by mail, electronic mail or facsimile;

 6                (5) may require advance payment of the fees before making
 7          copies of public records;

 8                (6) shall not charge a fee for the cost of determining whether
 9          any public record is subject to disclosure; and

10                (7)   shall provide a receipt, upon request.

11 Section 14-2-9(C).

12   {13}   The Recording Act, and associated statutes, see NMSA 1978, §§ 14-9-1 to -

13 9 (1851-52, as amended through 1991) (pertaining to the recording of instruments

14 affecting real estate); NMSA 1978, §§ 14-10-1 to -5 (1903, as amended through

15 2013) (pertaining to the creation and maintenance of a recording index of all

16 recorded instruments affecting real property), have been around for much longer

17 than IPRA, dating back to the mid-nineteenth century. See, e.g., Section 14-8-1

18 (1855, as amended through 2011). Our Supreme Court has explained that these

19 recording statutes, taken together, “are intended to protect those having subsequent

20 dealings with the [real property documented and described by real property

21 records].” Romero v. Sanchez, 1971-NMSC-129, ¶ 24, 83 N.M. 358, 492 P.2d 140.

22 They accomplish this goal by “providing a place and a method by which an

23 intending purchaser or encumbrancer can safely determine just what kind of title

                                             10
 1 he is in fact obtaining.” Id. ¶ 23 (internal quotation marks and citation omitted).

 2 The recording statutes have thus long required that recorded documents be made

 3 publicly available in a book of record in the office of the county clerk, see § 14-8-

 4 14(A), and they have directed that the book of record is to provide “notice to the

 5 public of the contents thereof,” Section 14-8-6.

 6   {14}   Unlike IPRA, the Recording Act contains no requirement that records be

 7 provided in electronic format. Compare § 14-2-9 (IPRA’s inspection and

 8 production section, requiring electronic production), with § 14-8-14 (the Recording

 9 Act’s inspection and production section, omitting any electronic production

10 requirement). Likewise, the Recording Act’s fee provisions omit the fee

11 requirements pertaining to electronic production and instead provide that a county

12 clerk:

13                 (1) may charge reasonable fees for conducting searches and
14          for reproducing or permitting reproduction of their records as well as
15          for certifying documents;

16                (2) shall not charge fees in excess of one dollar ($1.00) per
17          page for documents eleven inches by seventeen inches in size or
18          smaller;

19                (3) may require advance payment of fees before making
20          copies of public records;

21                (4) shall not charge a fee for the cost of determining whether
22          any public record is subject to disclosure; and

23                (5)   shall provide a receipt, upon request.


                                             11
1 Section 14-8-14(B).




                        12
 1 III.     The Recording Act, Not IPRA, Governs the County’s Obligation in This
 2          Case

 3   {15}   Neither party takes the position that the records TexasFile sought have been

 4 or could have been withheld in response to its request.1 They agree that various

 5 statutory provisions require these records to be publicly available and that the

 6 County makes them publicly available at its offices. They dispute instead what

 7 obligations the County had in responding to TexasFile’s records request, given the

 8 various statutory provisions at play. And as noted above, IPRA’s electronic

 9 production directives are at odds with the Recording Act, which contains no

10 requirement that records be produced in electronic form under any circumstances.

11 Compare § 14-2-9, with § 14-8-14.

12   {16}   In interpreting and construing these statutory provisions, we aim to “give

13 effect to the Legislature’s intent.” Key v. Chrysler Motors Corp., 1996-NMSC-038,

14 ¶ 13, 121 N.M. 764, 918 P.2d 350. We read statutes in their entirety and construe

15 each provision in relation with all the others, so as “to produce a harmonious

16 whole.” Id. ¶ 14. The provisions of one statute, moreover, must be read together in

17 pari materia with other statutes covering the same subject matter, with a


            1
             In passing, and without explanation, the County asserts that the property
     records requested by TexasFile are not “public records” as defined in IPRA. We
     are under no obligation to consider such an undeveloped argument, and given our
     resolution of this case on other grounds, we do not address this issue. See Titus,
     2011-NMCA-038, ¶ 30.

                                             13
 1 presumption that our Legislature enacted each with knowledge of the relevant

 2 statutory and common law background. Pub. Serv. Co. v. Pub. Util. Comm’n,

 3 1999-NMSC-040, ¶ 23, 128 N.M. 309, 992 P.2d 860. We construe statutes together

 4 when possible to promote the operation and purpose of each. Id. We often achieve

 5 this goal by reading a more specific statute as an exception to the provisions of a

 6 more general statute and by giving the more specific statute the prevailing effect.

 7 See Prod. Credit Ass’n of S. N.M. v. Williamson, 1988-NMSC-041, ¶ 5, 107 N.M.

 8 212, 755 P.2d 56 (“A well established principle of statutory construction

 9 recognizes that when one statute deals with a subject in general terms and another

10 deals with a part of the same subject more specifically, the more specific statute

11 will be considered an exception to the general statute, and will apply.”); see also

12 Lopez v. Barreras, 1966-NMSC-209, ¶ 12, 77 N.M. 52, 419 P.2d 251 (“Conflicts

13 between general and specific statutes are resolved by giving effect to the specific

14 statute.”).

15   {17}   This is not the first time this Court has been called upon to resolve a dispute

16 involving a custodian’s obligation to respond to a public records request in the face

17 of two statutes containing divergent duties. See Crutchfield, 2005-NMCA-022, ¶ 1.

18 In Crutchfield, a Texas-based commercial entity made an IPRA request for a copy

19 of the Department of Taxation and Revenue’s (the Department) electronic

20 severance tax database. Id. ¶ 4. The Department rejected the request based on

                                              14
 1 Section 14-3-15.1(C) of the Public Records Act, which permits state agencies to

 2 impose use restrictions and royalty fees before producing agency databases. Id. ¶ 5.

 3 This Court evaluated the Department’s obligation to respond to the request given

 4 the competing obligations in IPRA and the Public Records Act. We observed that

 5 “IPRA unquestionably sets a policy of citizen entitlement to access to public

 6 records.” Id. ¶ 18. But we explained that Section 14-3-15.1(C) of the Public

 7 Records Act sets forth provisions of “very specific application relating specifically

 8 to copies of computer databases, and specifying conditions for access to and

 9 commercial use of the databases.” Id. ¶ 23. IPRA, by contrast, contained no

10 provision specifically addressing requests for copies of a database, and there was

11 no dispute the requester had in fact sought a copy of the Department’s database. Id.

12 ¶¶ 4, 23-24. Citing the interpretive canon that the more specific statute controls

13 when two statutes deal with the same subject, this Court concluded that the

14 Legislature must have intended Section 14-3-15.1(C) of the Public Records Act to

15 govern the obligation when requests for databases were made. Id. ¶¶ 23-24.

16 Consequently, Section 14-3-15.1(C) created “an exception to the general public

17 policy [favoring the greatest possible public access] underlying the IPRA.” Id. ¶

18 24. And because the more specific provision allowed the Department to deny

19 requests for copies of its database where a requester refuses to meet its terms, this

20 Court concluded the Department was entitled to deny the request notwithstanding

                                            15
 1 IPRA. Id. ¶ 27.

 2   {18}   We are presented with similarly incongruent statutory obligations, as was the

 3 case in Crutchfield, and accordingly we find the analysis in Crutchfield instructive

 4 here. IPRA instructs custodians that they must produce records in electronic format

 5 when available and requested in that form, see § 14-2-9(B), while the Recording

 6 Act imposes no such requirement on county clerks, see § 14-8-14. As Crutchfield

 7 explains, when this kind of conflict arises as a result of a public records request, we

 8 look to the statute most specifically addressing the “type of record” sought to

 9 determine the custodian’s obligation in responding. See 2005-NMCA-022, ¶ 24;

10 see also Albuquerque Commons P’ship v. City Council of City of Albuquerque,

11 2011-NMSC-002, ¶ 23, 149 N.M. 308, 248 P.3d 856 (“When faced with two

12 provisions addressing the same topic, we resort to a familiar principle of statutory

13 construction: a statute dealing with a specific subject will be considered an

14 exception to, and given effect over, a more general statute.” (internal quotation

15 marks and citation omitted)). In this case, there is no dispute that TexasFile sought

16 all of the County’s real property image and index records, and as TexasFile

17 concedes, the Recording Act establishes a scheme for the filing, recording, and

18 inspection of these records. As explained above, the Recording Act has a long

19 history, aiming to provide a mechanism by which prospective purchasers can

20 examine real property records and placing on county clerks associated duties to

                                              16
 1 make these records available and searchable for the public. See Romero, 1971-

 2 NMSC-129, ¶ 24; see also § 14-8-6 (history). IPRA creates no similarly specific

 3 scheme for real property records and, indeed, makes no reference to real property

 4 records at all. See §§ 14-2-1 to -12. In light of the breadth and depth of treatment

 5 given real property records in the Recording Act and the absence of the same in

 6 IPRA, principles of statutory construction, as employed in Crutchfield, counsel that

 7 the Recording Act’s production provisions govern the County’s obligation in

 8 responding to TexasFile’s request. See Crutchfield, 2005-NMCA-022, ¶ 23

 9 (“When two statutes deal with the same subject, one general and one specific, the

10 specific statute controls.”).

11   {19}   Furthermore, in examining recent legislative history, we see no intent on the

12 part of the Legislature to apply IPRA’s electronic production requirement to the

13 records request in this case. Both IPRA and the Recording Act were amended in

14 2011. At that time, the provision requiring the electronic production of documents

15 was added to Section 14-2-9 of IPRA. See § 14-2-9(B) (2011). During the same

16 session, the Legislature revamped the section in the Recording Act pertaining to

17 searching and charging for records maintained in county clerks’ offices. Compare

18 § 14-8-14 (1886-87), with § 14-8-14 (2011). That amendment conformed the

19 Recording Act’s fee provisions in large part to IPRA’s fee provisions. Compare §

20 14-8-14(B)(2) to (B)(5), with § 14-2-9(C)(1), (2), (5), (6), (7). But significantly,

                                              17
 1 when the Legislature revamped the Recording Act to conform its fee provisions to

 2 those set forth in IPRA, it omitted IPRA’s electronic production requirement and

 3 related fee provisions. See § 14-8-14(B) (listing identical fee provisions as those

 4 found in Section 14-2-9(C)(2), (5), (6), (7), but omitting provisions pertaining to

 5 electronic production found in Section 14-2-9(C)(3), (4)). This omission signals

 6 the Legislature’s intent that IPRA’s electronic production requirement and related

 7 fee provisions do not apply to records requests like those at issue in this case. See,

 8 e.g., United Rentals Nw., Inc. v. Yearout Mech., Inc., 2010-NMSC-030, ¶ 25, 148

 9 N.M. 426, 237 P.3d 728 (“[I]f a statute on a particular subject omits a particular

10 provision, inclusion of that provision in another related statute indicates an intent

11 that the provision is not applicable to the statute from which it was omitted.”

12 (alteration, internal quotation marks, and citation omitted)).

13   {20}   There are many reasons the Legislature could have determined that the

14 electronic production requirement in IPRA was unsuitable for real property records

15 filed and recorded in county clerks’ offices—one being the safeguarding of

16 protected personal identifier information. Section 14-2-1(B) of IPRA authorizes,

17 but does not require, public bodies to redact protected personal identifier

18 information before permitting inspection or copying. The Recording Act pushes

19 the protection a step further—requiring, as opposed to merely authorizing, that

20 redaction of protected personal identifier information be made before third parties

                                             18
 1 may purchase copies. See § 14-8-9.1(C). And the Recording Act subjects county

 2 clerks to damages suffered by injured parties for their failure to comply with the

 3 requirements and duties of the Recording Act. Section 14-8-10. So for real

 4 property records in particular, the Legislature established heightened protection,

 5 perhaps recognizing the additional risks of disclosure of records linking personal

 6 identifier information to real property information. See City of Las Cruces v. Pub.

 7 Emp. Labor Relations Bd., 1996-NMSC-024, ¶ 9, 121 N.M. 688, 917 P.2d 451

 8 (“To permit disclosure of certain types of information could threaten the well-

 9 being of individual citizens by unnecessarily revealing information of a personal

10 nature.” (alteration, internal quotation marks, and citation omitted)). And it takes

11 little imagination to appreciate the onerous burden county clerks’ offices may bear

12 to redact in electronic format protected personal identifier information from their

13 voluminous records in order to ensure the privacy interests of real property owners.

14 This supports our conclusion that the Legislature acted with intention to exempt

15 county clerks from the electronic production requirement in IPRA.

16   {21}   Notwithstanding Crutchfield and basic principles of statutory construction,

17 TexasFile offers various arguments why the County’s obligation should be

18 governed not by the Recording Act but instead by IPRA. First, TexasFile points

19 out that New Mexico cases instruct that IPRA provisions are to be construed

20 broadly to carry out its legislative purpose. See, e.g., San Juan Agr. Water Users

                                             19
 1 Ass’n v. KNME-TV, 2011-NMSC-011, ¶ 15, 150 N.M. 64, 257 P.3d 884 (“Where

 2 there is no contrary statute or countervailing public policy, the right to inspect

 3 public records must be freely allowed.” (internal quotation marks and citation

 4 omitted)). That principle, TexasFile maintains, suggests we should look to IPRA

 5 for the County’s obligation. Our above analysis, however, puts this argument to

 6 rest—in cases featuring conflicting guidance, we look to the more specific statute

 7 for the obligation, even if this “creat[es] an exception to the general public policy

 8 underlying the IPRA.” Crutchfield, 2005-NMCA-022, ¶ 24.

 9   {22}   As an aside, TexasFile contends that a clause in Section 14-8-9.1 (2011) of

10 the Recording Act makes records filed and recorded in county clerks’ offices

11 subject to IPRA in its entirety. Section 14-8-9.1(A) (2011), which has since been

12 amended to eliminate the clause TexasFile relies upon, specified that “[e]xcept as

13 provided in this section, all documents filed and recorded in the office of the

14 county clerk are public records, subject to disclosure pursuant to [IPRA].”

15 (Emphasis added.) TexasFile’s contention runs counter to the plain meaning of

16 “disclosure.” As used in IPRA, “disclosure” simply means to make a record

17 available for inspection. See § 14-2-9(A) (“Requested public records containing

18 information that is exempt and nonexempt from disclosure shall be separated by the

19 custodian prior to inspection, and the nonexempt information shall be made

20 available for inspection.” (emphases added)); see also Merriam-Webster

                                             20
 1 Dictionary, https://www.merriam-webster.com/dictionary/disclose (last visited on

 2 Jan. 19, 2019) (defining “disclose” as “to open up,” “to expose to view,” “to make

 3 known or public”). Had the Legislature intended to import IPRA’s electronic

 4 production requirement into Section 14-8-9.1(A), it certainly could have chosen

 5 words to that effect. See State v. Greenwood, 2012-NMCA-017, ¶ 38, 271 P.3d 753

 6 (“The Legislature knows how to include language in a statute if it so desires.”

 7 (alteration, internal quotation marks, and citation omitted)). Furthermore,

 8 TexasFile’s broad interpretation of the former version of Section 14-8-9.1(A)

 9 (2011) would render the Recording Act’s production and fee requirements in

10 Section 14-8-14(B) superfluous. See Regents of Univ. of N.M. v. N.M. Fed’n of

11 Teachers, 1998-NMSC-020, ¶ 28, 125 N.M. 401, 962 P.2d 1236 (“Statutes must be

12 construed so that no part of the statute is rendered surplusage or superfluous.”

13 (internal quotation marks and citation omitted)).

14   {23}   In sum, given the conflicting guidance regarding electronic production in

15 IPRA and the Recording Act, the comprehensive and specific treatment of real

16 property records in the Recording Act and the absence of specific treatment in

17 IPRA, the clear omission of an electronic production requirement in the Recording

18 Act, as well as the heightened protection of confidential information in the

19 Recording Act, we conclude that the Recording Act’s production requirements

20 governed the County’s obligation to respond to TexasFile’s records request.

                                            21
 1 IV.      The District Court Correctly Determined That TexasFile Failed to State
 2          a Claim

 3   {24}   Having concluded that the Recording Act governed the County’s obligation

 4 here, we next turn to whether the complaint alleged any violations of that act.

 5 Under the Recording Act, the County was required to redact any protected personal

 6 identifier information before releasing documents to TexasFile. See § 14-8-9.1(C).

 7 As TexasFile’s complaint makes clear, the County insisted on complying with this

 8 obligation. The County also was required to make its records available for

 9 TexasFile’s inspection during regular business hours. See § 14-8-14(A). The

10 complaint again reflects that the County proposed to meet this requirement. The

11 County also was authorized to charge “reasonable fees” for conducting searches

12 and reproducing its records, along with fees “not in excess of one dollar ($1.00)

13 per page” for documents eleven-by-seventeen inches in size or smaller. See §

14 14-8-14(B)(1), (2). Whether those authorizations might sometimes conflict is

15 unclear, but they do appear in the conjunctive. Further, TexasFile’s complaint

16 alleges that the County quoted a fee of 50 cents per printed page and makes no

17 contention that this fee was unreasonable; the complaint again fails to allege that

18 the County’s initial proposal did not comply with Section 14-8-14(B) of the

19 Recording Act. At the same time, the County had no obligation to provide

20 electronic copies because the Recording Act imposes no such obligation, and thus

21 the County’s later efforts to accommodate TexasFile gave rise to no violation
                                           22
 1 under any of the provisions TexasFile relies upon. Thus, even if the Recording Act

 2 provides a private right of action, the complaint here has failed to allege a violation

 3 of that act.

 4   {25}   In short, we conclude that TexasFile failed to state a claim upon which relief

 5 can be granted and dismissal of the complaint was appropriate. Given TexasFile’s

 6 failure to state a claim, we further conclude that the district court correctly denied

 7 TexasFile’s request for declaratory relief. See, e.g., Am. Linen Supply of N.M., Inc.

 8 v. City of Las Cruces, 1963-NMSC-176, ¶ 7, 73 N.M. 30, 385 P.2d 359 (“[U]nless

 9 a valid cause of action is stated under the rules of substantive law, there can be no

10 recourse to declaratory judgment procedure to reach the desired end.”). Finally,

11 given the lack of any violation of a “clear, mandatory duty” on the facts alleged,

12 the district court correctly denied TexasFile’s motion to add a request for

13 mandamus to its complaint. See State ex rel. Whitehead v. Vescovi-Dial, 1997-

14 NMCA-126, ¶¶ 4, 16, 124 N.M. 375, 950 P.2d 818 (concluding mandamus is

15 inappropriate unless “clear-cut mandatory duty” to perform some action is

16 identified).

17 CONCLUSION

18   {26}   We affirm the district court’s dismissal of TexasFile’s complaint.

19   {27}   IT IS SO ORDERED.


20                                          ___________________________
                                              23
1   JENNIFER L. ATTREP, Judge




     24
1 WE CONCUR:



2 ________________________________
3 LINDA M. VANZI, Judge



4 ________________________________
5 J. MILES HANISEE, Judge




                                     25